I quite agree with the majority opinion that a proceeding in prohibition is to be classified as a proceeding upon the law side of the court. Code, 53-1-10, so provides. Yet, I do not believe that the procedural technicality of common law actions should be applicable to it, particularly in the light of the provisions of Code, 53-1-8, which strike me as being mandatory and read as follows:
    "The writ peremptory shall be awarded or denied according to the law and facts of the case, and with or without costs, as the court or judge may determine." (Italics my own).
To my mind this section is without meaning if the technicalities of common law pleading and practice are to be adhered to in prohibition proceedings. This, I think, is applicable to the trial court and to this Court as well.
In this proceeding the defendant appeared and demurred to the petition, and expressly stating in the order that he did sowithout waiving his demurrer, he proceeded to answer. The trial court thereafter overruled his demurrer and found against him. He did not except to that ruling. Of course, he was not required to object because, as I understand, the only purpose of an objection is to raise and pave the way for placing in the record a legal question that the trial court is required to pass upon and which otherwise would be dehors the record. Exceptions are the technical way to preserve objections after the trial court has ruled. I think that Code, 56-6-35, applies to the trial of actions at law; not to questions arising upon demurrer which precede trial. The questions here arise upon demurrer.
Recognizing that on the question involved arising in actions at law there is conflict in the utterances of this Court, I believe that even regarding a proceeding in prohibition in the technical aspect of a common law action, the position taken by the majority opinion is too harsh and rigid for a prohibition proceeding. As illustrative of the *Page 637 
conflict, in this Court's opinion in the case of State v.Wetzel, 75 W. Va. 7, 83 S.E. 68, Ann. Cas. 1918A, 1074, at page 20 (W.Va.), the following language will be found:
    "The attorneys for the State make the point in their brief that the failure of defendant to except to the action of the court in overruling the demurrers to the several pleas in abatement, was a waiver of the error. We do not think so. Such an exception was not necessary. The order of the court shows that the pleas were filed and that the court considered them and sustained the demurrers thereto. The pleas therefore became as much parts of the record as the indictment, or as an order of the court, and no exception to the court's ruling was necessary. The cases cited and relied on by counsel in support of their proposition are all cases in which pleas were tendered, but not filed, and rejected. In such case it seems that an order of the court is necessary to make the rejected plea a part of the record, but not so where the plea is filed and held bad on demurrer. The matters complained of were properly called to the attention of the court by pleas in abatement."
It is my belief that unless governed by a controlling precedent, which I think we are not, this Court's attitude should simplify instead of complicate procedural questions, particularly where extraordinary remedies are involved. To a large extent the procedure in prohibition cases is governed by statute, and promptness, if not haste, is frequently indispensable. There is no proceeding in the clerk's office, and the return day is fixed by the court when the rule is granted.
I believe that any error the trial court may have committed by overruling the demurrer to the petition is apparent upon the face of the record, that the fact that respondent answered without waiving his demurrer is indicative of the fact that he waived no error involved in that question, and that if the writ peremptory is to rest upon the law and the facts as is provided in our statute, this writ of error should not be regarded as improvidently awarded. *Page 638